Case: 12-60820       Document: 00512414734         Page: 1     Date Filed: 10/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2013
                                     No. 12-60820
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MICHAEL THERONE ANDERSON,

                                                  Plaintiff-Appellant

v.

OFFICER STEVE WELLS; MARQUETTE WELLS,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:09-CV-599


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Michael Therone Anderson, Mississippi prisoner # 17634, appeals the
dismissal of his 42 U.S.C. § 1983 complaint, which alleged that his civil rights
were violated with respect to his arrest for the state charges then pending
against him. On May 16, 2013, this court granted the motion by two of the
defendants-appellees, Eric Smith and Kimberly Brown, to dismiss the appeal.
       With respect to the remainder of Anderson’s appeal, we affirm the
judgment, as Anderson has failed to adequately brief the arguments he wishes

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60820    Document: 00512414734     Page: 2   Date Filed: 10/21/2013

                                 No. 12-60820

to raise on appeal. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)
(recognizing that even pro se litigants must brief arguments in order to preserve
them).
      AFFIRMED.




                                       2